Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	In view of applicant’s amendments filed 03/09/2022, the application is still pending. The drawing objections and 35 USC 112 rejections have been withdrawn. Applicant’s arguments with respect to claims 30, 39, and 45 have been considered but they are not persuasive. Therefore a FINAL REJECTION is being administered in view of. 

Response to Arguments
2.	Applicant’s arguments are summarized as the following:
A.	Trundle is directed to monitoring a single appliance, and fails to disclose a system configured to receive working status parameters from a plurality of user equipment, determine a first user equipment of the plurality of user equipment as faulty based on the working status parameters from the plurality of user equipment, send an indication to a control device corresponding to the first user equipment, and receive, from the control device, a response indicating a request for maintenance of the first user equipment in response to a user’s selection on the control device.

Regarding applicant’s argument A, the examiner notes the reference of Trundle in fact implies the monitoring of a plurality of appliances in that the system of Trundle monitors the historical and future patterns within a specified location, and also aggregates data over “multiple monitored properties”. The reference of Trundle also discloses that the overall monitoring can include all properties or just a subset which also inherently includes a plurality of appliances or user equipment. (Column 1 lines 53-56; Column 2 lines 33-36; Column 10 lines 48-56)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 30-49 are rejected under 35 U.S.C. 102 (a)(1) as being taught by Stephen Scott Trundle (US Patent 10274382), hereafter Trundle.
Regarding claims 30, 39, and 45 Trundle discloses a system comprising a plurality of user equipment (via thermostat control unit 110 per property) and a server (thermostat application server 160), wherein each of the plurality of user equipment (modules) is configured to report a working status parameter (information) to the server (160); (Figure 1)

and wherein the server (160; Column 6 lines 42-48) is configured to: 

receive working status parameters (information) from the plurality of user equipment (modules);  (Column 6 lines 12-28)

determine a first user equipment of the plurality of user equipment as faulty (specific issues with certain components of the system via any issues; Column 1 lines 43-46 and Column 11 lines 25-29) based on the working status parameters (information) from the plurality of user equipment (modules);  (Column 11 lines 58-63)

send an indication (via interface 300) to a control device (via mobile device 140) corresponding to the first user equipment (module);  (Figure 1, 3, 4)

and receive, from the control device (140), a response indicating a request for maintenance (via set up appointment online 350) of the first user equipment (module) in response to a user's selection on the control device. (Figure 3)
 

Claims 31, 40, and 46 are rejected for the reasons set forth hereinabove for claims 30, 39, and 45 and further discloses wherein the server (160) is further configured to send fault information (via component failure) and user information (received information via information and location of the users) of the first user equipment (module) to a maintenance server (via service provider) according to the response from the control device (mobile device 140). (Column 11 lines 41-43)


 
Claims 32 are rejected for the reasons set forth hereinabove for claims 30 and further discloses wherein the indication comprises fault information (350 via report) of the first user equipment (module) for display (displayed by a native monitoring application on mobile device) on the control device (mobile device 140). (Column 12 lines 6-10, lines 41-53; Figures 3-6)


Claims 33, 41, and 47 is rejected for the reasons set forth hereinabove for claim 30, 39, and 45 wherein the server is further configured to:

determine, based on performing average-based statistical processing of the working status parameters (via test measurements) of the plurality of user equipment, an average value of a plurality of working status parameters to obtain a user equipment reference average value (via target values) and a user equipment variance value (via actual values); (Column 14 lines 11-13)

obtain a working status distribution curve (via trend/chart tab 412) of the plurality of user equipment (HVAC) based on a distribution of the plurality of working status parameters (temperature, power usage, and humidity); (Figure 4; Column 32-40)

determine, based on the working status distribution curve (412), wherein an interval in which neither a user equipment average value (measured) nor a user equipment variance (actual) changes, and wherein the interval is between two device intervals, a device critical interval and at least one device interval;

and determine, based on the working status distribution curve, a first adjacent device interval on a left side of the device critical interval as a faulty device interval (via determine HVAC component is performing inefficiently, at risk of system failure, or requires routine maintenance; (Column 17 lines 42-55) and a second adjacent device interval on a right side of the device critical interval as a normal device interval when the device critical interval is on the left side of the user equipment reference average value, or determine, based on the working status distribution curve, a third adjacent device interval on the left side of the device critical interval as a normal device interval and a fourth adjacent device interval on the right side of the device critical interval as a faulty device interval when the device critical interval is on the right side of the user equipment reference average value. (Trundle discloses the point of change and significant and atypical stress that results may represent a higher than typical rate of failure of the HVAC system as compared to normal operation as the reason for identifying appliance usage and proactively testing for the purpose of correcting issues in the system at most, while identifying issues at least. Equivalent to the applicant’s device intervals Trundle uses thresholds surrounding efficiency scores; Column 1 lines 35-42; Column 10 line 65-Column 11 lines 22)


Claims 34, 42, and 48 is rejected for the reasons set forth hereinabove for claim 33, 41, and 47 wherein a working status parameter (computed performance metrics via test measurements) of the first user equipment (via HVAC component) falls with the faulty device interval (threshold values). (Column 17 lines 42-55) 

 
Claims 35 and 43 are rejected for the reasons set forth hereinabove for claims 30 and 43 and further discloses, wherein the server (160) is further configured to receive a setting instruction (efficiency score) comprising a threshold (threshold efficiency). (Column 11 line 16-22)
 


Claims 36, 44, and 49 are rejected for the reasons set forth hereinabove for claims 35 and further discloses wherein a working status parameter of the first user equipment (via thermostat) meets the threshold (acceptable threshold efficiency score). (Figure 4)
 


Claims 37 are rejected for the reasons set forth hereinabove for claims 35 and further discloses wherein the control device comprises a mobile terminal (via mobile device 140). (Figure 1)
 


Claims 38 are rejected for the reasons set forth hereinabove for claims 35 and further discloses wherein the plurality of user equipment (module) comprises a household appliance (via HVAC system 122). (Figure 1)



Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013. The examiner can normally be reached Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE J TAYLOR/ 04/27/2022Examiner, Art Unit 2181                                                                                                                                                                                                        
/ZACHARY K HUSON/Primary Examiner, Art Unit 2181